and Dalton's sentence was greater than 78% of other defendants who
                 committed similar crimes.
                              Regardless of its severity, a sentence that is within the
                 statutory limits is not "cruel and unusual punishment unless the statute
                 fixing punishment is unconstitutional or the sentence is so unreasonably
                 disproportionate to the offense as to shock the conscience."   Blume v. State,
                 112 Nev. 472, 475, 915 P.2d 282, 284 (1996) (internal quotation marks
                 omitted); see also Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991)
                 (plurality opinion) (explaining that the Eighth Amendment forbids only an
                 extreme sentence that is grossly disproportionate to the crime). Here, the
                 sentence imposed is within the parameters provided by the relevant
                 statute, see NRS 484C.430(1), Dalton's arguments do not demonstrate a
                 constitutional violation, and we are not convinced that the sentence
                 imposed is so grossly disproportionate to the crime as to constitute cruel
                 and unusual punishment. Accordingly, we
                                ORDER the judgment of conviction AFFIRMED.



                                                        4-441     , C.J.
                                           Hardesty



                       --C2CA
                 Parraguirre r                                Douglas
                                                                        teL9




                 cc:     Hon. Jennifer P. Togliatti, District Judge
                         Eighth Judicial District Court Dept. 20
                         Schwab Law Group
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA

                                                        2
(0) 1947A    e